DETAILED ACTION
Application 16/348828, “Method for Manufacturing a Separator Plate for a Fuel Cell, Separator Plate and Intermediate Product for a Separator Plate”, is the national stage entry of a PCT application filed on 12/19/17 and claims priority from a foreign application filed on 12/22/16. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/28/22. 

Election/Restrictions
Newly submitted claims 37-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 37-42 are drawn to an apparatus, while the 1/18/21 Response to Election/Restriction elected the process claims group, claims 12-29.  No special technical feature was found linking the method and product claims as originally considered by the Examiner as described in the 11/20/20 Restriction requirement.  Likewise, no special technical feature is found to exist linking the new apparatus claims to the claimed method, at least because the process claims are defined by the recited method steps, while the claimed apparatus is defined by the recited stations for processing the forming separator plate.  
It is noted that the elected process claims are not found to describe an embodiment making a significant contribution over the prior art time of invention (see the prior Office Action record and the art rejections below) and therefore does not include a special technical feature.
claims 33-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 24-26, 28 and 32 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Jang-318 (US 2008/0268318) and Kawasumi (US 2016/0104909).
Regarding claim 12, Jang-318 teaches a method for manufacturing a separator plate for a fuel cell (see title, wherein the flow field plate and/or bipolar plate are forms of separator plate), the method comprising: 
applying a curable and electrically conductive CEC mixture onto a carrier material (Figure 4(a) items 88 and/or 90; Figure 5(a) item 50a; see paragraph [0028]) to provide a CEC material; 
thermally pre-curing the CEC material to provide a pre-cured CEC material (rollers 49d and 49e may be configured to “advance the cure chemistry” via heat as 
forming a flow-field in the pre-cured CEC material (paragraph [0055-0056] describe embossing via rollers or pressing platens after the pre-cure heating); and
after forming the flow-field in the pre-cured CEC material, applying a radiation to cure the pre-cured CEC material (“curing to produce the desired flow field channels”, paragraph [0055]; “exposure to heat or high energy radiation”, paragraph [0045]).

Claim 12 further requires wherein the CEC mixture includes a dual cure paint comprising an electrically conductive filler, and wherein the dual cure paint includes at least one component which is thermally curable and at least one further component which is curable by radiation.
Jang-318 further teaches a paint to form the CEC mixture including an electrically conductive filler (paragraphs [0020-0021]) and teaches that the curing may be achieved with a combination of “heat and/or radiation” (paragraph [0023]) via use of curing agents (paragraph [0054]), but does not explicitly state that the paint forming the CEC mixture comprises a thermally curable component and a radiation curable component.  
In the fuel cell art, Kawasumi teaches a curing agent intended to be responsive to both radiation and heat may be a mixed curing agent comprised of a radiation responsive component and a thermally responsive component (paragraph [0028]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the CEC forming paint mixture to comprise a thermally curable 


Regarding claims 24, Jang-318 remains as applied to claim 12.  Jang-318 further teaches wherein the mixture includes 3% and 20% by weight (paragraph [0021, 0047]). This range falls within, or at least substantially overlaps the claimed range, therefore a prima facie case of obviousness exists.

Regarding claims 25 and 28, Jang-318 remains as applied to claim 12.  The cited art further teaches the method wherein the carrier material is provided as a continuous material web, wherein at least one region is separated out of the CEC material provided with the cured material to manufacture the separator plate, and wherein the CEC material is detached from the carrier material for providing the separator plate (see Jang-318 Figures 5a-5c; The cited art teaches the use of a continuous carrier web which transports the CEC material in the separator forming process, and further uses take up rolls in order to separate/detach the carrier web from the forming product).

Regarding claims 26, Jang-318 remains as applied to claim 12.  Jang-318 further teaches wherein the cured material is provided in a thickness from around 100 

Regarding claims 32, Jang-318 remains as applied to claim 12.  Jang-318 further teaches wherein the flow-field is formed in the pre-cured CEC material using at least one of an embossing tool or through roll-forming (paragraph [0056] describes pre-curing “to achieve a desired degree of curing before the three-layer structure is embossed”, while paragraphs [0055-0056] and the Figures clarify that the embossing is achieved via either a plate-like embossing tool or rollers as a roll-forming means).


Claims 13, 14, 16, 25 and 28 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Jang-318 (US 2008/0268318), Kawasumi (US 2016/0104909) and Jang-771 (US 2007/0154771).
Regarding claims 13, Jang-318 remains as applied to claim 12.  Claim 13 further requires drying the CEC material, prior to pre-curing the CEC material to provide the pre-cured CEC material.
Jang-318 further teaches a step of “allowing the solvent to be removed” at paragraph [0052] which teaches or suggests a drying step prior to the pre-curing step of paragraphs [0055-0056]). 
Moreover, in the fuel cell art, Jang-771 teaches the use of a porous sheet (item 86) as a carrier so that a drying action is performed (see “water out” at Figures 4c-4e; 
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a drying step prior to the pre-curing step either in view of Jang-318’s express teaching of a solvent removal step, or for the benefit of providing a preform ready to be pre-cured, shaped and cured without interference from excess water as taught by Jang-771.

Regarding claims 14 and 16, Jang-318 remains as applied to claim 12.  Jang-318 further teaches the CEC material being curable via radiation (paragraph [0023]), but does not expressly teach the radiation comprising UV light.
Jang-771 further teaches UV curable resin being preferable for forming the plates of a fuel cell due to ability for fast curing (paragraph [0020]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize UV light as the radiation for curing because i) UV light is conventionally used for curing actions, and ii) UV specifically may provide a fast curing action which is desirable for processing efficiency.  
As to claim 16, the cited art teaches the precuring step (i.e. the “Heating means may be used to advance the cure reaction of the thermoset resin… to achieve a desired degree of curing before the three-layer structure is embossed” step of Jang-318 paragraph [0056]) carried out via heat rather than via radiation.  However, a skilled artisan would have understood the application of heat and radiation to be obvious 
Regarding claims 25 and 28, Jang-318 remains as applied to claim 12.  The cited art further teaches the method wherein the carrier material is provided as a continuous material web, wherein at least one region is separated out of the CEC material provided with the cured material to manufacture the separator plate, and wherein the CEC material is detached from the carrier material for providing the separator plate (see Jang-318 Figures 5a-5c; see also Jang-771 Figures 4c and 4d for additional support.  The cited art teaches the use of a continuous carrier web which transports the CEC material in the separator forming process, and further uses take up rolls in order to separate/detach the carrier web from the forming product).

Claims 20 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Jang-318 (US 2008/0268318), Kawasumi (US 2016/0104909) and Thielman (US 2003/0107147).
Regarding claims 20, Jang-318 remains as applied to claim 12.  Jang-318 further teaches wherein the CEC mixture comprises at least one synthetic material provided with the electrically conductive filler and a solvent (paragraphs [0020-0021, 0052]), the at least one synthetic material including at least one of an epoxy resin or an acrylate resin (paragraphs [0020-0021]), wherein the CEC mixture further comprises at least one photo-initiator (“curing agent” of Jang-318 paragraph [0054] may be a photo-initiator, in consideration of the radiation type curing described in Jang-318 paragraph [0023]; some photo-initiator is required or at least obvious to provide the radiation curable property).

Jang-318 teaches the carrier as a “plastic film” (paragraph [0054]), but does not expressly teach wherein the carrier material comprises a biaxially-oriented polyester film.
In the fuel cell art, Thielman teaches that a carrier for an embossing roll may be a Mylar [biaxially-oriented polyester] sheet (paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a biaxially-oriented polyester film as the “plastic film”, since such sheets are taught as useful in the art for this specific application.  Replacement of the “plastic film” of Jang-318 with a Mylar film as in Thielman merely requires the simple substitution of one known element for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.  


Response to Arguments
Applicant’s arguments filed on 1/28/22 have been fully considered.  
Jang-318 fails to disclose thermally pre-curing, forming a flow-field in the pre-cured material, and subsequently applying radiation to cure the pre-cured material.  In response, Jang-318 does indeed appear to teach or suggest as obvious this feature as described in the art rejections in detail.
Jang-318 fails to teach the claimed dual cure paint.  In response, this argument is now moot in view of the new ground(s) of rejection which relies on Kawasumi (US 2016/0104909).
Jang-318 would not be adapted to utilize a dual cure paint at least because the presence of carbon/graphite particles would inhibit a final radiation step.  In response, Jang-771 appears to teach that UV curing is effective for resins even comprising carbon/graphite conductive particles; therefore, the presence of these particles does not appear to be incompatible with the use of a radiation curing step.  
Applicant’s arguments as to the newly presented apparatus claims have not been considered, as the apparatus is drawn to a non-elected invention.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723